Citation Nr: 0511189	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, E.S.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 until 
August 2001.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Atlanta, Georgia, which denied service connection for 
low back condition and left shoulder condition.  The veteran 
appealed.

In January 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge at the RO in Atlanta.


FINDINGS OF FACT

1.  The veteran has degenerative lumbar disc disease that is 
related to his military service.

2.  The veteran has left shoulder instability that is related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran's low back condition is the result of an 
injury incurred during his active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

2.  The veteran's left shoulder condition is the result of an 
injury incurred during his active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for a low back condition and a left shoulder condition.  He 
asserts that he incurred the claimed back condition while 
bending over working on a T-33 aircraft while in service and 
the shoulder condition when his left shoulder dislocated 
while lifting weights in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

A.  Low Back Condition

The veteran asserts that he injured his back in the early 
1980s while working on a T-33 aircraft in service.  

The veteran's service medical records confirm that he injured 
his back in December 1981 while working on the flight line.  
The veteran's service medical records further confirm 
persistent complaints and treatment of back pain.

Available post-service medical records include a QTC VA 
Compensation examination report from May 2001 and an 
examination report from Dr. Kinnebrew from February 2005.  

The QTC VA Compensation examination from May 2001 showed no 
diagnosis of a chronic lumbar spine disability.  The February 
2005 examination report from Dr. Kinnebrew shows that the 
veteran has some degenerative facet disease and because of 
this he has ongoing pain.  Dr. Kinnebrew found no evidence to 
suggest that this was not related to the veteran's injury in 
service, and that the veteran's back problem is as likely as 
not to cause problems for him in the future.  He assessed the 
veteran as having degenerative lumbar disc disease from 
multiple back injuries 20 years ago.

The Board finds that service connection for a back condition 
is warranted.  The veteran's service medical records confirm 
a back injury in service with continuity of symptomatology 
thereafter.  The February 2005 examination report from Dr. 
Kinnebrew diagnoses the veteran with degenerative lumbar disc 
disease.  It also provides a competent nexus opinion linking 
the veteran's current disability to the injury he suffered in 
service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  As 
such, service connection for a low back condition is 
warranted.

B.  Left Shoulder Condition

The veteran also asserts that he injured his left shoulder 
while lifting weights in the early 1980s.

The veteran's service medical records confirm that he had a 
history of shoulder dislocation that originally occurred in 
service, and happened on subsequent occasions during service.

Available post-service medical records include a QTC VA 
Compensation examination report from May 2001 and an 
examination report from Dr. Kinnebrew from February 2005.  

The QTC VA Compensation examination from May 2001 showed no 
diagnosis of a chronic shoulder disorder.  The February 2005 
examination report from Dr. Kinnebrew shows that the 
veteran's left shoulder has positive apprehension sign and 
mildly positive sulcus sign.  The report assesses the 
veteran's shoulder disability as, "History of instability of 
left shoulder which relates to an injury he had 20 years 
ago."  Dr. Kinnebrew further states that he told the veteran 
that he believes the veteran's problem is certainly related 
to the veteran's injury when he dislocated the shoulder.  
"This is a classic finding and is very common for people to 
have ongoing instability following a dislocation.  There is 
no doubt in my mind that this was the underlying problem."  
In the future Dr. Kinnebrew believes that the veteran would 
be a good candidate for a reconstructive procedure such as an 
arthroscopy with Bankart procedure.  Finally, Dr. Kinnebrew 
finds the veteran's left shoulder problem is as likely as not 
to cause problems for him in the future.  

The Board finds that service connection for a left shoulder 
condition is warranted.  The veteran's service medical 
records confirm a left shoulder injury in service with 
problems thereafter.  The February 2005 examination report 
from Dr. Kinnebrew diagnoses the veteran with instability of 
the left shoulder.  It also provides a competent nexus 
opinion linking the veteran's current disability to the 
injury he suffered in service.  See 38 U.S.C. §§ 1110, 1131; 
38 C.F.R. § 3.303.  As such, service connection for a left 
shoulder condition is warranted.


ORDER

Service connection for low back condition is granted.

Service connection for left shoulder condition is granted.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


